In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-448 CV

____________________


IN RE ANTHONY LEON SUMMERS




Original Proceeding



MEMORANDUM OPINION (1)
	On October 22, 2004, Anthony Leon Summers filed a petition for writ of
mandamus.  The relator seeks an order to compel the Honorable Patrick Clark, Judge of
the 128th District Court of Orange County, Texas, to grant his petition for expunction of
arrest records in nineteen cases.
	We may grant mandamus relief if relator demonstrates that the act sought to be
compelled is purely ministerial under the relevant facts and law, and that relator has no
other adequate legal remedy.  State ex. rel. Hill v. Court of Appeals for the Fifth District,
34 S.W.3d 924, 927 (Tex. Crim. App. 2001).  In this case, however, the relator has not
shown that he cannot raise the issue through regular appeal.  Furthermore, the relator has
not shown that no other adequate remedy at law is available through habeas corpus.  See
Banales v. Court of Appeals for the Thirteenth Judicial Dist., 93 S.W.3d 33, 36 (Tex.
Crim. App. 2002).
	The petition for writ of mandamus is denied.
	WRIT DENIED.
								PER CURIAM

Opinion Delivered November 4, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.